Citation Nr: 0905389	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-17 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss for the period prior 
to August 28, 2008. 

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected bilateral hearing loss for the period 
beginning August 28, 2008.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from June 1967 
to March 1971, and on active duty in the Army from March 2003 
to July 2003 and from October 2004 to January 2006.  The 
Veteran also had additional training duty in the Army 
National Guard.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

FINDINGS OF FACT

1.  The service connected bilateral hearing loss is not shown 
to be manifested by worse than a level VI impairment of 
auditory acuity in the right ear and level I impairment of 
acuity in the left ear for the period prior to August 28, 
2008.

2.  The service connected bilateral hearing loss is not shown 
to be manifested by worse than a level VI impairment of 
auditory acuity in the right ear and level II impairment of 
acuity in the left ear for the period beginning on August 28, 
2008.  

3.  The service connected bilateral hearing loss is not shown 
to present an exceptional or unusual disability picture.
 

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for the Veteran's service connected bilateral 
hearing loss for the period prior to August 28, 2008 have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5017 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159,  3.321, 4.1, 4.3, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2008).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the Veteran's service connected 
bilateral hearing loss for the period beginning on August 28, 
2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5017 (West 2002 & Supp. 2008);  38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
related to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.   See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, a letter dated February 2006, prior to the rating 
decision, informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA and the effect of 
this duty upon his claims, as well as what information and 
evidence must be submitted by the Veteran

The Board is aware of the Court of Appeals for Veterans 
Claims' decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  In this case, letters dated March 2006 and June 
2006 adequately informed the Veteran how VA assigns a 
disability rating and an effective date therefore.  

The Board is also aware of the decision of the Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).  In Vazquez-Flores, the Court addressed 
specific notification requirements that apply when a Veteran 
claims that an increase in an existing evaluation is 
warranted.  However, the Court there stressed the difference 
between claims for increased compensation, which center 
primarily on evaluating an increase in the severity of a 
disability that is already service connected, and initial 
claims for disability compensation, which are generally 
focused on substantiating service connection through evidence 
of an in service incident, a current disability, and a nexus 
between the two.  Since the instant case concerns the 
propriety of an initial evaluation, it is distinguishable 
from the situation addressed by the Court in Vazquez-Flores.  

We therefore conclude that appropriate notice has been given 
in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
service treatment records, service personnel records, and 
records pertaining to the Veteran's service in the National 
Guard. Three VA hearing examinations were provided in 
connection with this claim.  The Veteran did not identify any 
private treatment for his hearing loss.  In March 2006 and 
January 2008 the Veteran's representative indicated that the 
Veteran did not wish to submit any additional evidence in 
support of his claim.  The Board therefore finds that the VA 
satisfied its duty to assist.   

II.  Increased Initial Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4, Subpart B).  Ratings are based on average 
impairments of earning capacity resulting from particular 
diseases and injuries and the residuals thereof in civilian 
occupations.  38 U.S.C.A. § 1115; 38 C.F.R. § 4.1.  
Disabilities are described utilizing diagnostic codes set 
forth in 38 C.F.R. Part 4, Subpart B.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran filed a claim for service connection for 
hearing loss in December 2005.  In a rating decision dated 
May 2006, service connection was granted for hearing loss and 
a non-compensable evaluation was assigned.  The Veteran 
appealed the non-compensable rating for his hearing loss.  In 
a subsequent rating decision dated September 2008 in which 
the Veteran's hearing loss claim was re-adjudicated, the non-
compensable rating for hearing loss was increased to 10 
percent effective August 28, 2008.  The effective date of 
August 28, 2008 for the increased rating was based upon the 
date of the first audiological examination at which hearing 
loss manifesting to a compensable level was shown.  

The Board reviewed all the evidence in the Veteran's claims 
file, which includes but is not limited to his written 
contentions, service treatment records, personnel medical 
records, and private mental health records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that all of 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West,  218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

At a VA examination in March 2006, pure tone thresholds, in 
decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
15
65
75
80
LEFT
10
60
70
70

The average pure tone threshold in decibels was 58.75 for the 
right ear and 52.5 in the left ear.  The Veteran's speech 
recognition ability was 76 in the right ear and 96 in the 
left ear.  The diagnosis was moderately severe to severe 
bilateral sensorineural hearing loss.  

The Veteran's hearing was next examined by an audiologist 
with regard to the Veteran's longstanding H3 profile in the 
National Guard.  Pure tone thresholds, in decibels, without 
the use of hearing aids, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
10
75
75
85
LEFT
20
65
80
75

The average pure tone threshold in decibels was 61.25 for the 
right ear and 60 in the left ear.  The Veteran's hearing with 
the assistance of hearing aids was also evaluated. The 
Maryland CNC speech recognition test was not administered.  
The Speech Recognition in Noise Test (SPRINT) for Soldiers 
with H3 Profile was administered.  The Veteran scored 65 
correct responses out of 200.  

The Veteran's hearing was reexamined by VA in April 2007.  
Pure tone thresholds, in decibels, were as follows:  

HERTZ

1000
2000
3000
4000
RIGHT
10
65
75
70
LEFT
15
60
70
65

The average pure tone threshold in decibels was 55 for the 
right ear and 52.5 in the left ear.  The Veteran's speech 
recognition ability was 64 in the right ear and 92 in the 
left ear.  The diagnosis was normal to severe bilateral 
sensorineural hearing loss.  

The Veteran's hearing was again reexamined by VA in August 
2008.  Pure tone thresholds, in decibels, were as follows:
HERTZ

1000
2000
3000
4000
RIGHT
10
70
75
75
LEFT
15
65
75
70

The average pure tone threshold in decibels was 57.5 for the 
right ear and 56.25 in the left ear.  The Veteran's speech 
recognition ability was 72 in the right ear and 84 in the 
left ear.  The diagnosis was normal to severe bilateral 
sensorineural hearing loss.

Evaluations of bilateral hearing loss range from non-
compensable to 100 percent.  This is based on impairment of 
hearing acuity as measured by the results of pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz and the Maryland CNC controlled speech 
discrimination test.  

To determine the degree of disability from service-connected 
hearing loss, the rating schedule sets forth eleven auditory 
acuity levels ranging from Level I for essentially normal 
hearing to Level XI for profound deafness.  These are set 
forth in Table VI. 38 C.F.R. § 4.85.

If the examiner certifies that the use of speech 
discrimination testing is inappropriate due to language 
difficulties, inconsistent speech discrimination scores, or 
an exceptional pattern of hearing impairment as defined by 38 
C.F.R. § 4.86, a level ranging from Level I to Level XI is 
assigned utilizing pure tone threshold testing alone pursuant 
to Table VIA.  38 C.F.R. § 4.85.  

The Board observes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).


	A.  Entitlement to an Initial Compensable Rating Prior 
to August 28, 2008

In this case, the numeric designations produce a non-
compensable disability rating prior to the August 28, 2008 
exam, at which time the numeric designations produce a 10 
percent disability rating.  This is reflected primarily in 
decreased speech discrimination findings.

The February 2006 audiology examination showed that the 
average decibel threshold for the frequencies of 1000, 2000, 
3000, and 4000 Hertz was 58.75 in the right ear, with speech 
discrimination 76 percent correct.  The average decibel 
threshold in the left ear was 52.5, with speech 
discrimination 96 percent correct.  Applying 38 C.F.R. § 4.85 
Table VI, this yields a Level IV hearing impairment of the 
right ear and a Level I hearing impairment in the left ear.  
Applying Table VII, this yields a zero percent rating.

Likewise, application of the tables to the results of the 
April 2007 audiology examination yields a zero percent 
rating.  This examination showed that the average decibel 
threshold for the frequencies of 1000, 2000, 3000, and 4000 
Hertz was 55 in the right ear, with speech discrimination 64 
percent correct.  The average decibel threshold in the left 
ear was 52.5, with speech discrimination 92 percent correct.  
Applying 38 C.F.R. § 4.85 Table VI, this yields a Level VI 
hearing impairment of the right ear and a Level I hearing 
impairment in the left ear.  Applying Table VII, this yields 
a zero percent rating.

The Board notes that the National Guard audiology examination 
in September 2006 did not report the results of the Maryland 
CNC test, nor is there any record that the examiner deemed 
such test inappropriate because of language difficulties, 
inconsistent speech discrimination scores, or an exceptional 
pattern of hearing loss in both ears.  The Board acknowledges 
that pure tone testing indicated an exceptional pattern of 
hearing loss in the right ear, based on a pure tone threshold 
of 10 at 1000 Hertz and 70 at 2000 Hertz in the right ear.  
This permitted application of Table VI to evaluate the level 
of the Veteran's hearing loss in that ear.  The average 
decibel threshold in the right ear was 61.25, which yields a 
Level IV impairment, which is increased to Level V by 
operation of 38 C.F.R. § 4.86(b) as a result of the 
exceptional pattern of hearing loss in that ear.  However, 
the Veteran's hearing in the left ear did not meet the 
criteria for an exceptional pattern of hearing loss, based 
upon a pure tone threshold of 20 at 1000 Hertz and 65 at 2000 
Hertz. In order to assign a level of hearing loss to the left 
ear, the results of the Maryland CNC are required but, as 
discussed above, the records do not indicate that this test 
was administered.  Thus, no level of hearing loss can be 
assigned to the left ear.  As a result, the September 2006 
did not provide sufficient information upon which to base a 
disability rating.  

However, the Board observes that, as set forth above, both 
the February 2006 and the April 2007 VA audiological 
evaluations yielded disability ratings of 0 percent.

Thus, the evidence does not support the Veteran's claim for a 
compensable evaluation for hearing loss prior to August 28, 
2008.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  .

B.  Entitlement to a Rating in Excess of 10 Percent 
Commencing August 28, 2008

As set forth previously, the Veteran's hearing was 
reevaluated by VA on August 28, 2008.  This examination 
showed that the average decibel threshold for the frequencies 
of 1000, 2000, 3000, and 4000 Hertz was 57.75 in the right 
ear, with speech discrimination 72 percent correct.  The 
average decibel threshold in the left ear was 56.25, with 
speech discrimination 84 percent correct.  Applying 38 C.F.R. 
§§ 4.85 and 4.86(b), this yields a Level VI hearing 
impairment of the right ear.  The Veteran demonstrated a 
pattern of exceptional hearing loss in the right ear based 
upon a decibel threshold of 10 at 1000 Hertz and 70 at 2000 
Hertz.  Applying Table VI, this constitutes a Level V hearing 
impairment (which is the higher of the designations for 
hearing impairment yielded by applying Tables VI and VIA)  
which is increased to Level VI per 38 C.F.R. § 4.86(b).   
Application of Table VI to yields a Level II hearing 
impairment in the left ear.  Applying Table VII, this yields 
a 10 percent rating.

Thus, the evidence does not support the Veteran's claim for a 
schedular rating in excess of 10 percent for his hearing loss 
commencing August 28, 2008.

The benefit of the doubt doctrine is not applicable here, 
because the weight of the evidence is against the Veteran's 
claim. . See, e.g., Gilbert supra at 55.

In January 2008, the Veteran submitted evidence that he was 
discharged from the Army National Guard in or about March 
2007 and transferred to the Retired Reserve as a result of 
his hearing loss.  The Veteran also submitted evidence that 
he was discharged from his occupation as a full time National 
Guard Technician and granted a disability retirement due to 
his failure to retain military membership for medical 
reasons.  The Veteran claims that he should be granted a 
higher evaluation because his service connected hearing 
disability led to loss of employment. 

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See, e.g., Colayong v. 
West,  12 Vet. App. 524, 536 (1999).  In this case, the 
Veteran claims that he lost his job due to his hearing loss, 
raising the issue of the adequacy of the schedular rating.  
See id.  See also Barringer v. Peake, 22 Vet. App. 242, 244 
(2008).

The determination of whether a claimant is entitled to an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a 
three step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
schedular evaluation is inadequate.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  In order to make this determination, 
the level of severity and symptomology of the claimant's 
service connected disability must be compared to the 
established criteria in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptoms, the assigned 
schedular evaluation is adequate.  Id.  If they do not, the 
VA must undertake the second step of the inquiry, which is to 
determine whether the claimant's disability exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization.  Id at 115-116.  If 
an analysis of the first two steps indicates that the first 
two factors exist, the third step is to refer toe case to the 
Undersecretary for Benefits or the Director of the 
Compensation and Pension Service for a determination as to 
whether justice requires the assignment of an extraschedular 
rating.  Id at 116.

In this case, the criteria in the rating schedule fully 
account for the Veteran's symptoms.  The Veteran's symptoms 
are hearing loss at average decibel thresholds of 57.5 in the 
right ear and 56.25 in the left ear, with speech 
discrimination 72 percent correct in the right ear and 84 
percent in the left ear.  These symptoms are fully accounted 
for in the schedular rating.  Further, the Veteran's pattern 
of exceptional hearing loss in the right ear is specifically 
addressed in 38 C.F.R. § 4.86.  Therefore, the Veteran does 
not have an exceptional disability picture that renders the 
schedular evaluation inadequate.  Rather, his symptoms are 
specifically contemplated by the disability rating schedule.  

The Board further notes that the disability rating schedule 
is based upon the average impairment of earning capacity 
caused by particular disabilities in civilian occupations, 
not the actual individualized income lost by a particular 
Veteran due to his disability.  See Thun, 22 Vet. App. At 116 
(holding that when VA "evaluates whether the criteria in the 
rating schedule adequately correspond to the symptomatology 
and severity of a claimant's disability, § 3.321(b)(1) does 
not contemplate or require a calculation of the income that 
may not have been realized because of a service-connected 
disability").  Id at 117.  In any event, there is no 
evidence that the Veteran's hearing loss prevents him from 
working in any occupation that does not concurrently require 
military membership.  

As the Veteran's symptoms were adequately addressed by the 
rating schedule, an extraschedular rating is not warranted in 
this case.  


ORDER

Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss for the period prior 
to August 28, 2008 is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected bilateral hearing loss for the 
period beginning on August 28, 2008 is denied.


___________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


